DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on June 22, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 1.  
Claims 1, 4-14 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Iizuka et al (PN. 6,130,782) in view of the US patent application publication by Flagello (US 2010/0041239 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Iitzuka et al teaches a diffractive optical element (12, Figure 1) along a surface of an optical material, wherein the diffractive optical element forms a unit cell that includes microstructures having a height profile of the diffractive optical element expressed as H = *n-1)), (please see column 4, line 60), with  being the phase profile, n being the refractive index, and  being the wavelength.  The diffractive optical element then diffracts input illumination into structured light of a plurality of different diffraction orders, (please see Figures 11-20).   Iitzuka et al teaches that the phase profile of the diffractive optical element has phase values in the range of 0 to 2 (or 6.28 ) radians and in the range greater than 2 (or 6.28) radians, (please see Figures 11, 13, 15, 17, and 19), which by definition that the phase profile is 2P-unwrapped that is at least partially, but less than completely, phase unwrapped.  It is known in the art that wrapped phase means that all phase points are constrained to the range of  0 to 2 (or 6.28 ) radians.  Iitzuka et al teaches that the diffraction orders of the structured light outputted from the diffractive optical element so that the intensity of light in each of the plurality of diffraction orders is substantially all the same, (please see Figures 12, 14, 16, 18 and 20).  This implicitly means that the 2P-unwrapped phase (with P being an integer) minimizes intensity of the zero diffraction order within a criteria of uniformity intensity error of the diffraction orders.  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the diffractive optical element comprises an array of units cells that each of the unit cell includes the mircrostructures or the diffractive optical elements with the phase is repeated in each unit cell of the array.  
Flagello in the same field of endeavor teaches a diffractive optical element that is comprised of an array of unit cells (1a, Figures 5, 6, 8 and 9) along a surface of an optical material, (please see Figure 1), wherein each unit cell includes a diffractive optical element, implicitly has a diffractive structure with a phase profile designated as “F”, (please see paragraph [0052]).  It is implicitly true that the diffractive optical element is capable of diffracting input illumination (4, Figure 1), into diffracted light (5).  The phase profile of each unit cell is repeated in each unit cell of the array, (please see Figures 6 and 9).  
With regard to claim 4, Iizuka et al teaches that the surface extends along one or two dimensions each orthogonal to a depth dimension along which the phase profile extends, (please see Figure 1).  
With regard to claim 5, Iizuka et al teaches that the optical material for the diffractive optical element may be a single optical material, (please see Figure 1, column 4, line 63).  
With regard to claim 6, Iizuka et al teaches the surface of the single optical material is a first surface that is opposite to a second surface of the single optical material, (please see Figure 1).  
With regard to claim 9,  Iizuka et al teach that the second surface is flat, (please see Figure 1, Iizuka et al).  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iitzuka et al and Flagello as applied to claims 1 and 5 above, and further in view of the patent issued to Perilloux et al (PN. 5,151,917).
The diffractive optical element taught by Iizuka et al in combination with the teachings of Flagello as described in claims 1 and 5 above has met all the limitations of the claims.  
With regard to claims 7 and 8, Iizuka et al teach that the diffractive optical element has a second surface that is flat, but they do not teach explicitly that the second surface might alternatively have a second microstructures that are either the same or different as the first microstructures.  Since the specification and the claims fail to teach the criticality of the second surface to be either flat, or to have a second microstructures, either being the same or different from the first microstructures, these features are considered to be obvious matters of design choices to one skilled in the art.  Specifically, the second surface either being flat or having a second microstructures do not affect the function of the diffractive optical element having the first microstructures in the first surface, these features concerning the second surface of the diffractive optical element therefore are considered to be obvious matters of design choices to one skilled in the art for they are not critical to the diffractive optical element.   Furthermore, it is known in the art as shown in the teachings of Perilloux et al to have a diffractive optical element with first and second microstructures on first and second surfaces, respectively, of a substrate as an alternative design for the diffractive optical element.  One skilled in the art would therefore have been obvious to modify the diffractive optical element to include a second microstructures on the second surface of the diffractive optical element.  

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al and Flagello as applied to claim 1 above and further in view of the US patent application publication by Takada et al (US 2002/0063962 A1).
The diffractive optical element taught by Iitzuka et al in combination with the teachings of  Flagello as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Iitzuka et al does not teach explicitly that the optical material of the diffractive optical element comprises a composite optical material including two or more different optical materials.  Takada et al in the same field of endeavor teaches that a diffractive optical element may alternatively have a composite optical material that is comprised of two or more optical materials (13a and 13b, Figure 3) to provide a diffractive optical element that has an improved diffraction efficiency.  It would then have been obvious to one skilled in the art to apply the teachings of Takada et al to make the diffractive optical element alternatively comprises a composite optical materials for the benefit of making the diffractive optical element has improved diffraction properties.  
With regard to claim 11, Iitzuka et al in light of Takada et al teaches the composite material has a first is a first external surface that is opposite to a second external surface of the, (please see Figure 3 of Takada et al).  
With regard to claims 12 and 13, Takada et al teaches that the second external surfaces has microstructures that are either same as (Figure 4) or different form (Figure 3) the first microstructures along the first external surface of the composite optical material.  
With regard to claim 14, Iizuka et al teach that the second surface of the diffractive optical element is flat, (please see Figure 1, Iizuka et al).  It is noted that since the specification and the claims fail to teach the criticality for the second external surface of the composite material to be either flat or having a second microstructure, such modification is considered to be obvious matters of design choices to one skilled in the art for these different designs do not affect the function of the diffractive optical element having the first microstructures.  

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. The amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments concerning the amended features have fully addressed in the reasons for rejection above.  
In response to applicant’s arguments concerning the cited Iizuka et al reference does not teach if the phase profile is wrapped or unwrapped or partially but less than completely unwrapped, the examiner respectfully disagrees for the reasons below.  By definition, phase wrapping means phase profile is between (0, 2) radians and phase unwrapping means phase profile is continuously beyond this range.  As shown in the phase profiles taught by Iizuka et al has phrase range within the range and has phase range outside the range which means that the phrase profile is partially unwrapped and less than complete unwrapped.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872